DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 30 is objected to because of the following informalities:  
Regarding claim 30, “::” should be changed to -- : -- in line 2.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 and 31-32 of U.S. Patent No. 10,917,184. Although the claims at issue are not identical, they are not patentably distinct from each other because
Application # 17/165,864
Patent # 10,917,184
Claim 1: A method for reporting beams of interest for position estimation, comprising: 
receiving, at a first node from a second node, a plurality of beams; 
determining, by the first node, a metric for each of one or more beams of interest from the plurality of beams, wherein the metric for each beam of the one or more beams of interest is based on a time of arrival at the first node of the beam and a signal strength of the beam; and 

sending, by the first node to the second node, a report identifying each of the one or more beams of interest and including the metric for each of the one or more beams of interest.
Claim 1: A method for reporting beams of interest for position estimation, comprising: 
receiving, at a first node from a second node, a plurality of beams; 
determining, by the first node, a relevance metric for each of one or more beams of interest from the plurality of beams, wherein the relevance metric for each beam of the one or more beams of interest is based on a time of arrival at the first node of the beam and a signal strength of the beam; and 
sending, by the first node to the second node, a report identifying each of the one or more beams of interest and including the relevance metric for each of the one or more beams of interest.
Claim 2: The method of claim 1, wherein each beam of the plurality of beams is associated with a beam index, and wherein the report identifies the one or more beams of interest using the beam index associated with each of the one or more beams of interest.
Claim 2: The method of claim 1, wherein each beam of the plurality of beams is associated with a beam index, and wherein the report identifies the one or more beams of interest using the beam index associated with each of the one or more beams of interest.
Claim 3: The method of claim 1, wherein each of the one or more beams of interest have an earlier time of arrival at the first node than remaining beams of the plurality of beams.
Claim 3: The method of claim 1, wherein each of the one or more beams of interest have an earlier time of arrival at the first node than remaining beams of the plurality of beams.
Claim 4: The method of claim 1, wherein the metric of each beam of the one or more beams of interest comprises: 
a time difference of arrival (TDoA) between a first time of arrival (ToA) of an earliest arriving beam of the plurality of beams and a ToA of the beam; and 
a weighted reference signal received power (RSRP) of the beam.
Claim 4: The method of claim 1, wherein the relevance metric of each beam of the one or more beams of interest comprises: a time difference of arrival (TDoA) between a first time of arrival (ToA) of an earliest arriving beam of the plurality of beams and a ToA of the beam; and
 a weighted reference signal received power (RSRP) of the beam.
Claim 5: The method of claim 4, wherein the beam ToA is determined based on a 
Claim 5: The method of claim 4, wherein the beam ToA is determined based on a 
Claim 6: The method of claim 4, wherein the weighted RSRP weights earlier channel taps of the beam more than later channel taps of the beam.
Claim 6: The method of claim 4, wherein the weighted RSRP weights earlier channel taps of the beam more than later channel taps of the beam.
Claim 7: The method of claim 4, wherein the weighted RSRP is based on a decaying function of time.
Claim 7: The method of claim 4, wherein the weighted RSRP is based on a decaying function of time.
Claim 8: The method of claim 7, wherein the decaying function of time comprises a rectangular window having a height of one unit and a length of a specified period of time.
Claim 8: The method of claim 7, wherein the decaying function of time comprises a rectangular window having a height of one unit and a length of a specified period of time.
Claim 9: The method of claim 7, wherein the decaying function of time comprises a linear decay starting at a height of one unit and going to zero over a specified period of time.
Claim 9: The method of claim 7, wherein the decaying function of time comprises a linear decay starting at a height of one unit and going to zero over a specified period of time.
Claim 10: The method of claim 7, wherein the decaying function of time comprises an exponential decay starting 
Claim 10: The method of claim 7, wherein the decaying function of time comprises an exponential decay starting 
Claim 11: The method of claim 1, wherein the plurality of beams arrive at the first node from different angles.
Claim 11: The method of claim 1, wherein the plurality of beams arrive at the first node from different angles.
Claim 12: The method of claim 1, wherein the plurality of beams is received on an extremely high frequency (EHF) band.
Claim 12: The method of claim 1, wherein the first node receives the plurality of beams on an extremely high frequency (EHF) band.
Claim 13: The method of claim 12, wherein the EHF band comprises a millimeter wave (mmW) frequency band.
Claim 13: The method of claim 12, wherein the EHF band comprises a millimeter wave (mmW) frequency band.
Claim 14: The method of claim 1, wherein each of the plurality of beams carries synchronization signals for the second node.
Claim 14: The method of claim 1, wherein each of the plurality of beams carries synchronization signals for the second node.
Claim 15: The method of claim 14, further comprising: Page 3 of 8Application No. 17/165,864 Amendment dated November 19, 2021Reply to Office Action August 24, 2021receiving, at the first node after sending the report, the one or more beams of interest, wherein the one 
Claim 15: The method of claim 14, further comprising: receiving, at the first node after sending the report, the one or more beams of interest, wherein the one 
Claim 16: A first node, comprising: 
a memory; 

at least one transceiver; and 


at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: 
receive, via the at least one transceiver, from a second node, a plurality of beams; 
determine a metric for each of one or more beams of interest from the plurality of beams, wherein the metric for each beam of the one or more beams of interest is based on a time of arrival at the first node of the beam and a signal strength of the beam; and 

Claim 16: An apparatus for reporting beams of interest for position estimation, comprising: 
a receiver of a first node configured to receive, from a second node, a plurality of beams;
 at least one processor of the first node configured to determine a relevance metric for each of one or more beams of interest from the plurality of beams, wherein the relevance metric for each beam of the one or more beams of interest is based on a time of arrival at the first node of the beam and a signal strength of the beam; and 





Claim 17: The first node of claim 16, wherein each beam of the plurality of beams is associated with a beam index, and wherein the report identifies the one or more beams of interest using the beam index associated with each of the one or more beams of interest.
Claim 17:The apparatus of claim 16, wherein each beam of the plurality of beams is associated with a beam index, and wherein the report identifies the one or more beams of interest using the beam index associated with each of the one or more beams of interest.
Claim 18: The first node of claim 16, wherein each of the one or more beams of interest have an earlier time of arrival at the first node than remaining beams of the plurality of beams.
Claim 18:The apparatus of claim 16, wherein each of the one or more beams of interest have an earlier time of arrival at the first node than remaining beams of the plurality of beams.
Claim 19: The first node of claim 16, wherein the metric of each beam of the one or more beams of interest comprises: a time difference of arrival (TDoA) between a first time of arrival (ToA) of an 
Claim 19: The apparatus of claim 16, wherein the relevance metric of each beam of the one or more beams of interest comprises: a time difference of arrival (TDoA) between a first time of 
Claim 20: The first node of claim 19, wherein the beam ToA is determined based on a first channel tap of the beam, regardless of a signal strength of the first channel tap of the beam.
Claim 20: The apparatus of claim 19, wherein the beam ToA is determined based on a first channel tap of the beam, regardless of a signal strength of the first channel tap of the beam.
Claim 21: The first node of claim 19, wherein the weighted RSRP weights earlier channel taps of the beam more than later channel taps of the beam.
Claim 21: The apparatus of claim 19, wherein the weighted RSRP weights earlier channel taps of the beam more than later channel taps of the beam.
Claim 22: The first node of claim 19, wherein the weighted RSRP is based on a decaying function of time.
Claim 22: The apparatus of claim 19, wherein the weighted RSRP is based on a decaying function of time.
Claim 23: The first node of claim 21, wherein the decaying function of time comprises a rectangular window having a height of one unit and a length of a specified period of time.
Claim 23:  The apparatus of claim 22, wherein the decaying function of time comprises a rectangular window having a height of one unit and a length of a specified period of time.
Claim 24: The first node of claim 21, wherein the decaying function of time 
Claim 24: The apparatus of claim 22, wherein the decaying function of time 
Claim 25: The first node of claim 21, wherein the decaying function of time comprises an exponential decay starting at a height of 1/e units and having a width of t0+αt from time to, where α is a rate of exponential decay, t is a unit of time, and t0 is a time of the earliest time of arrival of a beam at the first node.
Claim 25: The apparatus of claim 22, wherein the decaying function of time comprises an exponential decay starting at a height of 1/e units and having a width of t0+αt from time t0, where α is a rate of exponential decay, t is a unit of time, and t0 is a time of the earliest time of arrival of a beam at the first node.
Claim 26: The first node of claim 16, wherein the plurality of beams arrive at the first node from different angles.
Claim 26: The apparatus of claim 16, wherein the plurality of beams arrive at the first node from different angles.
Claim 27: The first node of claim 16, wherein the plurality of beams is received on an extremely high frequency (EHF) band.
Claim 27: The apparatus of claim 16, wherein the first node receives the plurality of beams on an extremely high frequency (EHF) band.
Claim 28: The first node of claim 16, wherein each of the plurality of beams carries synchronization signals for the second node.
Claim 29: The apparatus of claim 16, wherein each of the plurality of beams carries synchronization signals for the second node.
Claim 29: A first node, comprising; Page 5 of 8Application No. 17/165,864 Amendment dated November 19, 2021 
Reply to Office Action August 24, 2021 

means for receiving, from a second node, a plurality of beams; 

means for determining a metric for each of one or more beams of interest from the plurality of beams, wherein the metric for each beam of the one or more beams of interest is based on a time of arrival at the first node of the beam and a signal strength of the beam; and 


means for sending, to the second node, a report identifying each of the one or more beams of interest and including the metric for each of the one or more beams of interest.
Claim 31: An apparatus for reporting beams of interest for position estimation, comprising; 
a means for receiving of a first node configured to receive, from a second node, a plurality of beams; 
a means for processing of the first node configured to determine a relevance metric for each of one or more beams of interest from the plurality of beams, wherein the relevance metric for each beam of the one or more beams of interest is based on a time of arrival at the first node of the beam and a signal strength of the beam; and 
a means for transmitting of the first node configured to send, to the second node, a report identifying each of the one or more beams of interest and including the relevance metric for each of the one or more beams of interest.
Claim 30: A non-transitory computer-readable medium storing computer-

receive, from a second node, a plurality of beams; 

determine a metric for each of one or more beams of interest from the plurality of beams, wherein the metric for each beam of the one or more beams of interest is based on a time of arrival at the first node of the beam and a signal strength of the beam; and 


send, to the second node, a report identifying each of the one or more beams of interest and including the metric for each of the one or more beams of interest.
Claim 32: A non-transitory computer-readable medium storing computer-
at least one instruction instructing a first node to receive, from a second node, a plurality of beams; 
at least one instruction instructing the first node to determine a relevance metric for each of one or more beams of interest from the plurality of beams, wherein the relevance metric for each beam of the one or more beams of interest is based on a time of arrival at the first node of the beam and a signal strength of the beam; and 
at least one instruction instructing the first node to send, to the second node, a report identifying each of the one or more beams of interest and including the relevance metric for each of the one or more beams of interest.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633